PD-1409-15
                                                            COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                            Transmitted 5/24/2016 2:47:36 PM
  May 24, 2016                                                Accepted 5/24/2016 2:51:17 PM
                                                                              ABEL ACOSTA
                             No. PD-1409-15                                           CLERK


                                IN THE
                 COURT OF CRIMINAL APPEALS OF TEXAS
                           AT AUSTIN, TEXAS
          _________________________________________________
                       DAMON LAVELLE ASBERRY
                                           APPELLANT
                                   V.
                        THE STATE OF TEXAS
            ___________________________________________
 AN APPEAL OF FINDINGS UNDER CODE OF CRIMINAL PROCEDURE CHAPTER 64
                      CAUSE NO. 2007-1625-C2A
               FROM THE 54TH JUDICIAL DISTRICT COURT OF
                      MCLENNAN COUNTY, TEXAS
           ____________________________________________

                    MOTION FOR EXTENSION OF TIME

                       TO FILE THE STATE’S BRIEF
             ____________________________________________

ABELINO "ABEL" REYNA                    STERLING HARMON
Criminal District Attorney              Appellate Division Chief
McLennan County, Texas                  State Bar No. 09019700

                                        219 North 6th Street, Suite 200
                                        Waco, Texas 76701
                                        Tel: (254) 757-5084
                                        Fax: (254) 757-5021
                                        Email:
                                 sterling.harmon@co.mclennan.tx.us
TO THE HONORABLE COURT OF CRIMINAL APPEALS


      The State of Texas, moves for an extension of Thirty Days in which

to file its Brief, pursuant to Tex. R. App. P. 10.5(b). The State’s request is

based upon the following reasonable explanation of the need for additional

time, within the personal knowledge of Sterling Harmon, the attorney

signing this motion, namely:

      The State of Texas moves this court to allow an extension of thirty

days from the filing of this motion to file its Brief. The State’s Brief was due

on May 23, 2016. The State requests that the new deadline be June 22,

2016. This is the first request for extension made by the State.

         On May 24, 2016, the McLennan County Criminal District

Attorney’s Office became aware of the issuance of a Late Brief Notice by

the Clerk of the Court. This was the first indication to this office that

Appellant had filed his brief with the Court, and that the State’s brief was

consequently due on May 23, 2016. Upon becoming aware of this, a check

was made of this Office’s records of incoming email and hard copy

document receipts, as well as the electronic filing service. No record was

found showing receipt of Appellant’s brief in this case. Appellant’s

counsel, upon receiving a copy of the Late Brief notice from the Clerk of the

Court, provided a copy of the Appellant’s brief via email.

    Consequently, the State asks for an extension of thirty days from the

filing of this motion to file its responsive brief. The additional time is not
sought frivolously or for delay, but will be of genuine assistance in

preparing the State’s brief.

      For the foregoing reasons, the State prays that the Court grant this

Motion and modify and extend the deadline for filing the State’s brief to

June 23, 2016 or that this Court grant such additional time as is just and

proper.

                                       Respectfully Submitted:
                                       ABELINO ‘ABEL’ REYNA
                                       Criminal District Attorney
                                       McLennan County, Texas

                                       //S// Sterling Harmon
                                       STERLING HARMON
                                       Appellate Division Chief
                                       219 North 6th Street, Suite 200
                                       Waco, Texas 76701
                                       Tel: (254) 757-5084
                                       Fax: (254) 757-5021
                                       Email:
                                       sterling.harmon@co.mclennan.tx.us
                                       State Bar No. 09019700
                           CERTIFICATE OF SERVICE
      I certify that I caused to be served a true and correct copy of this
motion by electronic service or email on counsel for Appellant, Walter

Reaves, Jr. at walterreaves@att.net.


DATE: 5/24/16                                     //S// STERLING HARMON
                                                  STERLING HARMON